      Case 3:19-cv-00492-KHJ-LRA Document 39 Filed 12/29/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION


LADARRON LASHON FIKES                                                      PLAINTIFF


V.                                        CIVIL ACTION NO. 3:19-CV-492-KHJ-LRA


KEVIN BOYD                                                               DEFENDANT


            ORDER ADOPTING REPORT AND RECOMMENDATION

      Before the Court is the Report and Recommendation of United States

Magistrate Judge Linda R. Anderson. [33]. That Report recommends that the Court

grant Defendant’s Motion to Dismiss [28] and dismiss the case without prejudice for

Fikes’ failure to prosecute. Written objections to the Report were due by December

18, 2020. The Report notified the parties that failure to file written objections to the

findings and recommendations by that date would bar further appeal in accordance

with 28 U.S.C. § 636. Id.

      When no party has objected to a magistrate judge’s report and

recommendation, the Court need not review it de novo. 28 U.S.C. § 636(b)(1) (“A

judge of the court shall make a de novo determination of those portions of the report

or specified proposed findings and recommendations to which objection is made.”).

In such cases, the Court applies the “clearly erroneous, abuse of discretion and

contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir.1989).
      Case 3:19-cv-00492-KHJ-LRA Document 39 Filed 12/29/20 Page 2 of 3




         The Magistrate Judge set this case for an omnibus hearing to be conducted

by video on December 1, 2020, at 9:00 a.m. Fikes failed to appear at the hearing and

did not contact the Court to request a continuance. Counsel for Defendant Detective

Kevin Boyd did appear in person at the hearing and was ready to proceed. The

Court notified Fikes of this hearing at the mailing address that he provided to the

Court: Lauderdale County Detention Facility, 2001 5th Street, Meridian,

Mississippi 39301. The Court mailed the Order [26] setting the hearing and the

Order for a writ of habeas corpus ad testificandum [30] to Fikes at that address via

the United States Postal Service. Both were returned as undeliverable, marked

“Not here.” [32].

         The Magistrate Judge then entered her Report and Recommendation [33]

recommending that this case be dismissed without prejudice for failure to prosecute.

Fikes has filed no objections to the Report and Recommendation. After review of the

record, the Court, being fully advised in the premises, finds that the Report and

Recommendation is neither clearly erroneous nor contrary to law, and should be

adopted as the opinion of this Court. For these reasons,

         IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Report and

Recommendation [33] of United States Magistrate Judge Linda R. Anderson,

entered in this cause should be, and the same is, adopted as the finding of this

Court.
      Case 3:19-cv-00492-KHJ-LRA Document 39 Filed 12/29/20 Page 3 of 3




      IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendant’s Motion to

Dismiss [28] is granted, and this case is DISMISSED WITHOUT PREJUDICE for

failure to prosecute.

      A separate Final Judgment will issue this day.

      SO ORDERED, this the 29th day of December, 2020.

                                            s/ Kristi H. Johnson
                                            UNITED STATES DISTRICT JUDGE
